UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2158


RHAE JOHNSON,

                Plaintiff – Appellant,

          v.

THE SUNSHINE HOUSE, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cv-00511-MOC-DCK)


Submitted:   January 15, 2013             Decided:   February 11, 2013


Before NIEMEYER, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rhae Johnson, Appellant Pro Se. Frederick M. Thurman, Jr.,
SHUMAKER LOOP & KENDRICK, LLP, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rhae    Johnson       seeks    to     appeal      the   district     court’s

order denying her motion for summary judgment. *                           This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),      and    certain     interlocutory          and       collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.      Loan    Corp.,     337    U.S.    541,    545-46       (1949).        The   order

Johnson       seeks    to    appeal     is     neither       a    final    order    nor    an

appealable interlocutory or collateral order.                             Accordingly, we

dismiss the appeal for lack of jurisdiction.                           We dispense with

oral       argument    because       the     facts    and     legal    contentions         are

adequately         presented    in    the     materials       before      this    court    and

argument would not aid the decisional process.

                                                                                   DISMISSED




       *
        Although Johnson’s notice of appeal appears to be
untimely, Fed. R. App. P. 4(a)(1)(A), we are unable to make that
determination without remanding the proceeding to the district
court.   Fed. R. App. P. 4(a)(6).   As we lack jurisdiction over
this   appeal   in  any  event,   we   dismiss  the   appeal  as
interlocutory.



                                               2